DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Final Rejection
Applicant's arguments filed 6/06/2022 have been fully considered but they are not persuasive for reasons detailed below.

The prior art rejections are maintained or modified as follows:
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 27-32 and 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Maynard (US 5,232,099) in view of Grichar et al. (“Grichar”)(US 2006/0016768), Pan et al. (“Pan”) (US 10,894,846) and legal precedent.
Maynard (fig. 1-14) teaches a mining screen comprising
(re: certain elements of claim 27) at least one propulsion element (fig. 3 structure near 30, 34) receiving at least one screening structure (near 43, 44), wherein the mining screen is able to perform at least one vibration regime due a means of excitation (col. 3, ln. 43+ teaching that propulsion element includes a plurality of vibratory motors), wherein the vibration regime promotes the screening of a material moving through the mining screen (Id.), wherein:
 the screening structure comprises at least one panel screen (43, 44) provided with a plurality of apertures (42) capable of screening the material moving through the mining screen (col. 2, 6); 
the means of excitation are arranged in the propulsion element (fig. 3 near 34).  Further, Applicant is respectfully reminded that claim language consisting of functional language and/or intended use phrasing is given little, if any, patentable weight as the apparatus must merely be capable of functioning, or being used, as claimed.  See MPEP 2111.04 (stating that claim scope may not be limited by claim language, such as “wherein” clauses, that do not limit a claim to a particular structure), 2114 (stating that manner of operating a device does not differentiate device claims from the prior art).  Moreover, Applicant is reminded that the patentability of apparatus claims must depend upon structural limitations, not mere statements of functions. See Galland-Henning Manufacturing Company et al. v. Dempster Brothers, Inc., 165 USPQ 688 (E.D. Tenn. 1970).  Here, the device cited above is certainly capable of 
(re: certain elements of claim 27) wherein each aperture defines an area for the passage of the material, so that the area of the apertures of the panel screen are altered due an excitation signal the excitation signal configured as at least one of an electrical signal, a piezoelectric signal and a temperature signal (col. 3, ln. 64+ teaching electric vibratory motor).

Maynard further teaches--
(re: claim 28) wherein the screening structure comprises
at least one support structure (near 38) associated with the panel screen, wherein the support structure is associated with the propulsion element (fig. 3).

Maynard as set forth above teaches all that is claimed except for expressly teaching
(re: certain elements of claim 27) wherein the apertures of the panel screen are of varying dimension;
the propulsion element and the panel screen are manufactured from a first material, the first material comprising a composite material;
(re: claim 29) wherein the first material comprises at least one of: carbon fiber, glass fiber, kevlar, graphene, aluminum fiber;
(re: claim 30) wherein the propulsion element and the support structure of the panel screen are manufactured from a composition formed by the first material and a second material, wherein the second material comprises a composition formed by at least one of: glass fiber, kevlar, graphene, carbon fiber, and aluminum fiber;
 (re: claim 31) wherein at least 90% of at least one of the propulsion element and the support structure of the panel screen are manufactured from the first material;
(re: claim 32) wherein the panel screen is formed by at least the first material and a polymeric material, so that the first material acts as an insert to a coating of polymeric material, wherein at least 80% of the panel screen is manufactured from the polymeric material;
 (re: claim 34) wherein the mining screen comprises a shape memory alloy, the shape memory alloy associated with the first material of the panel screen, the shape memory alloy configured to alter the area of the apertures of the panel screen due the excitation signal;
(re: claim 35) wherein the dimension of the apertures of the panel screen ranges from 0.050 mm to 100 mm.
Grichar, however, teaches that it is well-known to choose a composite material for any structural element in a vibratory screening system as said elements are relatively lighter in weight, easier to transport and able to better withstand vibration (para. 13-16, 19, 53, 57, 67 teaching that composite material also includes at least a reinforcing part made of fibre and composite material, wherein composite material includes fiberglass and/or plastic).
Pan further teaches that it is well-known to construct composite materials from shape memory alloy that have properties that can be adjusted via a piezoelectric stimulus as these type of materials allow easier adjustment “on-demand” without changing the overall environment of the materials (col. 1).
Indeed, the claimed features relating to the type and relative percentages of composite material used and the specific screen aperture sizes can be regarded as common design parameters/variables controlled by the design incentives and/or economic considerations involved in this type of subject matter.  This is especially applicable in the screening arts as the type of material to be screened controls variations in the specific device dimensions and/or features. Moreover, legal precedent teaches that variations in these type of common design parameters/variables are obvious and that said parameters can be recognized as result-effective variables whose optimization would be known to one with ordinary skill in the art. See MPEP 2144.04.IV (teaching that changes in size, proportion or shape of known elements are obvious); 2144.05 I.II (ample motivation to optimize or modify result-effective variables based on “design need(s)” or “market demand”).
It would thus be obvious to one with ordinary skill in the art to modify the base reference with these prior art teachings to arrive at the claimed invention.  The rationale for this obviousness determination can be found in the prior art itself as cited above, in legal precedent as described above and from an analysis of the prior art teachings that demonstrates that the modification to arrive at the claimed invention would merely involve the substitution/addition of well-known elements with no change in their respective functions.  Moreover, the use of prior art elements according to their known functions is a predictable variation that would yield predictable results (e.g., benefit produced by known function), and thus cannot be regarded as a non-obvious modification when the modification is already commonly implemented in the relevant prior art.  See also MPEP 2143.I (teaching that simple substitution of one known element for another to obtain predictable results is known to one with ordinary skill in the art); 2144.06, 2144.07 (teaching as obvious the use of art recognized equivalences).  Further, the prior art discussed and cited demonstrates the level of sophistication of one with ordinary skill in the art and that these modifications are predictable variations that would be within this skill level.   Therefore, it would have been obvious to a person having ordinary skill in the art to modify the invention of Maynard for the reasons set forth above.

Response to Arguments
Applicant’s arguments that the prior art fails to teach the amended claim features are unpersuasive in view of the reformulated prior art rejection set forth above.  In particular, Maynard as modified above teaches the essence of Applicant’s invention—a propulsion element that receives a screening structure, wherein various elements are constructed from composite materials.  Consequently, as a reasonable interpretation of the prior art renders Applicant’s claimed invention obvious, the claims stand rejected.


Examiner has maintained the prior art rejections, statutory rejections and drawing objections as previously stated and as modified above.  Applicant's amendment necessitated any new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Conclusion
Any references not explicitly discussed but made of record during the prosecution of the instant application are considered helpful in understanding and establishing the state of the prior art and are thus relevant to the prosecution of the instant application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C RODRIGUEZ whose telephone number is 571-272-3692 (M-F, 9 am – 6 pm, PST).  The Supervisory Examiner is MICHAEL MCCULLOUGH, 571-272-7805.  The Official fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
The examiner’s UNOFFICIAL Personal fax number is 571-273-3692. 
Alternatively, to contact the examiner, send an E-mail communication to Joseph.Rodriguez@uspto.gov.  Such E-mail communication should be in accordance with provisions of the MPEP (see e.g., 502.03 & 713.04; see also Patent Internet Usage Policy Article 5).  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and may be made of record.  Please note that any communications with regards to the merits of an application will be made of record.  A suggested format for such authorization is as follows: "Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file”. 
Information regarding the status of an application may also be obtained from the Patent Application Information Retrieval (PAIR) system.
Status information for published applications may be obtained from either Private PMR or Public PAIR. Status information for unpublished applications is available through Private PMR only.  For more information about the PAIR system, see	 http://pair-direct.uspto.gov
 Should you have questions on access to the Private PMR system, contact the Electronic Business Center (EBC) at 866-217-9197 (Toll Free). 
---
/JOSEPH C RODRIGUEZ/Primary Examiner, Art Unit 3655 
                                                                                                                                                                                                       
Jcr

------
August 15, 2022